EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ragan Buckley on 3/16/2022.

Claims 1, 5, 6 and 30 have been amended as follows:


Claim 1. A three‐dimensional cell growth medium comprising: a plurality of hydrogel particles; and a
liquid cell culture medium, wherein the hydrogel particles are swelled with the liquid cell culture
medium to form a granular gel, wherein the three‐dimensional cell growth medium is a Herschel‐Bulkley
fluid having a yield stress less than 100 Pascals (Pa); wherein the three‐dimensional cell growth medium
has a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to
a second liquid phase upon application of a shear stress greater than the yield stress; wherein the cell
growth medium comprises a plurality of cells disposed in a region of the three‐dimensional cell growth
medium; and wherein the three‐dimensional cell growth medium maintains a spatial position of cells
deposited in the three‐dimensional cell growth medium.



Claim 5. The three‐dimensional cell growth medium of claim 1, wherein the hydrogel particles have a
size in the range of about 0.1 μm to about 100 μm when swollen with the liquid cell culture medium.

Claim 6. The three‐dimensional cell growth medium of claim 5, wherein the hydrogel particles have a size in the range of about 1 μm to about 10 μm when swollen with the liquid cell culture medium.

Claim 30. The three‐dimensional cell growth medium of claim 1, wherein the granular gel has a mesh size of about 100 nm.



Claim 7 is cancelled. 



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The 103 (a) rejections of (1) claims 1, 3-11, 23 and 31 as being unpatentable over Feinberg et al., Detamore et al., Wang et al. and Saha et al.; (2) claims 24-29 as being unpatentable over Feinberg et al., Detamore et al., Wang et al., Saha et al. as applied to claims 1, 3-11, 23 and 31 and further in view of Ying et al. and Columbus et al. and (3) claim 30 as being unpatentable as being unpatentable over Feinberg et al., Detamore et al., Wang et al., Saha et al. as applied to claims 1, 3-11, 23 and 31 and further in view of Barker are withdrawn in view of amendments made to independent claim 1. 
Particularly, independent claim 1 has been amended to recite that the 
three-dimensional cell growth medium maintains a spatial position of cells deposited in the three-dimensional cell growth medium. None of the cited references teach this limitation. . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632